Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 24, 2019

The Court of Appeals hereby passes the following order:

A20D0105. MILTON JOHNSON v. THE STATE.

      Milton Johnson was convicted of burglary in 2006. We affirmed his
convictions in 2008. Johnson v. State, 290 Ga. App. 255 (659 SE2d 638) (2008). In
June 2019, Johnson filed an extraordinary motion for new trial. The trial court
dismissed the motion on June 11, 2019, and Johnson filed this application for
discretionary appeal on October 1, 2019.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Here, Johnson filed his application 112 days
after the trial court’s order was entered. His application is therefore untimely, and it
is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         10/24/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.